This appeal involves the same questions of law and fact which were involved and decided in Thomas v. Belcher, 184 Okla. 410,87 P.2d 1084. The parties by stipulation have filed the briefs which were used in said cause as the briefs in the case at bar. What we have heretofore said in the above case is controlling upon every issue involved here. The judgment of the trial court in favor of defendants B.E Anderson, Oscar Swain, A.T. Sanders, and R.F. Eastep is unsupported by any competent evidence shown in the record and is contrary to law as announced in the above-cited decision of this court. It is therefore unnecessary to repeat what we have heretofore said or to elaborate upon the matter further.
The judgment as to the above-named defendants is accordingly reversed, with directions to the trial court to enter judgment in favor of the plaintiff and against said defendants and each of them.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, HURST, and DANNER, JJ., concur.